 
Exhibit 10.40
 
FOURTH LOAN MODIFICATION AGREEMENT
 
This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of August 1, 2002, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 222l Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and MERCATOR SOFTWARE, INC., a Delaware corporation with its principal
place of business at 45 Danbury Road, Wilton, Connecticut 06897(“Borrower”).
 
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of June 22, 2001,
evidenced by, among other documents, a certain Accounts Receivable Financing
Agreement dated as of June 22, 2001, as amended by a certain Accounts Receivable
Financing Modification Agreement dated as of September 18, 2001, as further
amended by a certain Second Loan Modification Agreement dated as of November 28,
2001, as further amended by a certain Third Loan Modification Agreement dated
June 28, 2002 (the “Loan Agreement”). Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.
Hereinafter, all indebtedness and obligations owing by Borrower to Bank shall be
referred to as the “Obligations”.
 
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in a certain Intellectual
Property Security Agreement dated June 22, 200l (the “IP Security Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”). Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
3. DESCRIPTION OF CHANGE IN TERMS.
 
Modification to Loan Agreement. The Loan Agreement shall be amended by deleting
Section 6.3(L) in its entirety and inserting in lieu thereof the following:
 
“(L) Maintain at all times an Adjusted Quick Ratio of at least 1.1 to 1.0, which
Adjusted Quick Ratio will be tested by Bank on a monthly basis.”
 
4. FEES. Borrower shall pay to Bank a modification fee equal to Two Thousand
Five Hundred Dollars ($2,500.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. The Borrower shall also
reimburse Bank for all reasonable legal fees and expenses incurred in connection
with this amendment to the Existing Loan Documents.
 
5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
 
6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
 
7. NO DEFENSES OF BORROWER. Borrower agrees that, as of this date, it has no
defenses against the obligations to pay any amounts under the Obligations.
 
8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement and the
disclosure referenced on Exhibit A, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Banks agreement to modify the
existing Obligations pursuant to this Loan Modification Agreement in no way
shall obligate Bank to make any future



--------------------------------------------------------------------------------

modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
 
9. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
 
[signature page follows]



2



--------------------------------------------------------------------------------

 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
 
MERCATOR SOFTWARE, INC.
 
By /s/ Kenneth J. Hall
Title EVP, CFO and Treasurer
 
SILICON VALLEY BANK
 
By /s/ David Reich
Title SVP



3



--------------------------------------------------------------------------------

 
Exhibit A
 
Compliance Certificates previously furnished and furnished herewith to Silicon
Valley Bank dated as follows:
 
June 30, 2001
September 18, 2001
September 30, 2002
December 31, 2001
March 31, 2002
June 30, 2002
September 20, 2002
 